Citation Nr: 1200220	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  05-17 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for residuals of a right leg injury (other than the Veteran's service-connected right leg scar), to include the right knee.

2. Entitlement to service connection for sleep apnea.

3. Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from March 1966 to April 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2004 and November 2009 rating decisions of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).

The February 2004 rating decision, in pertinent part, declined to reopen the Veteran's claim for service connection for "residuals of stake through leg (claimed as right knee condition)."  In an April 2005 statement of the case (SOC), it was explained that although the Veteran's claim had been previously styled as "service connection for residuals of a stake through leg," he was already service-connected for a scar on his right leg.  Therefore, his claim was being recharacterized (pursuant his September 2003 claim for service connection) as entitlement to service connection for a right knee disability.  The claim was denied, and he appealed that decision to the Board.  In an August 2008 decision, the Board upheld the RO's decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court) (where he was represented by an attorney, who has since withdrawn from this case).  In October 2009, the Court issued an order that vacated the August 2008 Board decision and remanded the matter on appeal for readjudication consistent with the instructions outlined in an October 2009 Joint Motion for Remand (Joint Motion) by the parties.  For reasons that will be explained in greater detail below, the Board has again recharacterized this claim as service connection for residuals of a right leg injury (other than the Veteran's service-connected right leg scar), to include the right knee.

The November 2009 rating decision denied service connection for sleep apnea and declined to reopen a claim for service connection for PTSD.

As an initial matter, the Board finds that the matter of the Veteran's representation requires explanation.  The Veteran was previously represented by The American Legion (in February 2004) and by the Disabled American Veterans (in November 2009).  He was also assisted by an attorney in his appeal to the Court.  In July 2010, he submitted a VA Form 21-22 and requested representation by The American Legion.  In an April 2011 memorandum to the file, The American Legion declined to represent the Veteran.  The Veteran was advised of this in August 2011 and in October 2011, and was provided three options: he could represent himself, appoint another accredited Veterans Service Organization, or appoint a different private attorney/agent to represent him.  He was further advised that if the Board did not hear from him within 30 days of the date of their letter, it would be assumed that he wished to represent himself.  In October 2011, the Veteran responded by providing another VA Form 21-22 to request representation by The American Legion.  As that organization has previously declined to represent the Veteran, and he was specifically advised of such, the Board will now proceed with the Veteran's claim as a pro se claim.

Finally, in a June 2006 decision, the Board denied the Veteran's claim for service connection for hypertension.  In July 2006, a statement was received from the Veteran in which he made references to his hypertension and provided argument related to that disability.  From his statement, it is unclear whether he was aware that his claim for service connection for hypertension was no longer in appellate status, or whether he was seeking to reopen a claim for such.  As such, the claim for service connection for hypertension is being referred to the Agency of Original Jurisdiction (AOJ) for clarification and any appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a statement received in September 2003, the Veteran indicated he was filing a service connection claim "for [his] right knee."  In subsequent statements (including in a letter received with the September 2003 claim for service connection), he describes landing on an engineer stake which went into his right leg, just below the knee, in service.  He states his leg was treated at that time (with stitches and bed rest) but has continued to bother him since service.  In particular, it swells and knots up (especially in the wintertime), pains and bothers him, and has on at least three occasions "opened up" (where the scar is).  

The Veteran has already established service connection for a scar on his right lower extremity (which is rated 0 percent).   His current claim was previously developed as one that addressed only his right knee; however, based on the many statements he has submitted in support of his claim, it seems clear that he is actually seeking service connection for residuals of a right leg injury (other than the scar).  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that [VA] obtains in support of that claim").  Notably, at the August 2005 Travel Board hearing, and in various other statements, the Veteran attempted to clarify that he was seeking service connection for his right leg, and not his right knee.  See also, e.g., the July 2009 attorney's brief to the Court (explaining that the Veteran sought "service connection for the residuals of a right leg injury, which included periodic swelling, a 'knot' in his leg, and difficulty standing and walking"); a March 2011 letter from the Veteran (requesting "that the information as it pertain[s] to [his] right knee be corrected to reflect the lower part of [his] right leg because this is where the engineer stake penetrated [his] leg").  

Because VA must give a sympathetic reading to the Veteran's filings by determining all potential claims raised by the evidence, by applying all relevant laws and regulations (see Szemraj v. Principi, 356 F.3d 1370 (Fed. Cir. 2004)), the Board has recharacterized his current claim as one of service connection for residuals of a right leg injury (other than the service-connected right leg scar), to include the right knee.  In this regard, the Board requests that the Veteran be afforded a VA examination to determine whether he has a disability of the right lower extremity (other than the scar) that is related to his service, to include his right leg injury therein.  Significantly, the Board notes that postservice treatment records associated with the record reflect that over the years, he has sought treatment for a variety of complaints related to his right lower extremity, including (but not limited to) frequent leg cramps, swelling, and pain with ambulation.  On June 1997 VA examination, right leg injury with mild swelling and pain was diagnosed; the examiner opined that the pain in the Veteran's right leg was "probably coming from his lumbosacral spine rather than his right lower leg injury."  November 2009 VA treatment records show that he presented to the VA clinic for walk-in treatment after his right shin had swelled up and then opened up in the shower, draining yellow and bloody fluid.  A wound culture was obtained, Methicillin-resistant Staphylococcus aureus (MRSA) was found, and antibiotics were prescribed.

Finally, the Board notes that the Veteran's claim was previously remanded in June 2010, in part, so that private treatment records from Jamaica Hospital in New York between 1972 and 1977 could be secured and associated with the claims file, if available.  In March 2011 written argument, the Veteran stated that he had been provided conflicting information from VA as to whether such records had been requested, were available/not available, and were already part of the record/not part of the record.  On careful review of the record, the Board agrees with the Veteran that further development in this area is required.  In particular, although he indicates that Jamaica Hospital has previously informed him that their records are destroyed after seven years, there is no such confirmation from Jamaica Hospital in the claims file.  In fact, the record shows that after VA attempted to secure the Veteran's treatment records for a second time in October 2010, it were advised that their request was being returned because a non-compliant Health Insurance Portability and Accountability Act  (HIPAA) request had been submitted.  A HIPAA-compliant release of health information was then provided to VA by Jamaica Hospital, but there is no evidence in the record that such form was forwarded to the Veteran for his execution.  The Board reminds that under 38 C.F.R. § 3.159(c)(1), VA must make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

Regarding the Veteran's claims to establish service connection for sleep apnea and to reopen a claim of service connection for PTSD, under 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement (NOD) and completed by a substantive appeal after an SOC is furnished to the appellant.  In essence, the following sequence is required:  There must be a decision by the RO, the claimant must express timely disagreement with the decision (by filing an NOD within one year of the date of mailing of notice of the RO decision), VA must respond by explaining the basis of the decision to the claimant (in the form of a SOC), and finally, the appellant, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In November 2009, the Veteran was issued a rating decision that denied service connection for sleep apnea and declined to reopen a claim of service connection for PTSD.  In a statement received in December 2009, the Veteran filed a timely NOD expressing disagreement with these decisions.  The RO has not issued an SOC in either matter.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), when this occurs, the Board must remand the case and instruct the RO that the issues remain pending in appellate status (see 38 C.F.R. § 3.160(c)) and require further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  The Veteran is advised that his claims seeking service connection for sleep apnea and to reopen a claim for service connection for PTSD are not before the Board at this time, and will be before the Board only if he timely files a substantive appeal after an SOC is issued.

Accordingly, the case is REMANDED for the following action:

1. 	Forward Jamaica Hospital's "Authorization for Release of Health Information Pursuant to HIPAA" to the Veteran for his execution.  After he is afforded an appropriate amount of time to respond, the appropriate procedures to obtain his 1972 to 1977 treatment records from Jamaica Hospital should be followed.

2. 	Arrange for the Veteran to be afforded an examination by an appropriate physician to determine the nature and etiology of all disabilities related to the Veteran's right lower extremity.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file (to include a copy of this remand) in conjunction with the examination, giving particular attention to his service treatment records (STRs), postservice treatment records, the medical opinions already of record, and the many statements submitted by the Veteran.  Based on a review of the record and examination of the Veteran, the examiner should provide opinions responding to the following:

(a) Please identify (by medical diagnosis) each of the Veteran's current right lower extremity disability(ies) (other than the service-connected scar).

(b) For each right lower extremity disability diagnosed, please provide an opinion as to whether such is, at least as likely as not (50 percent or better probability), related to the Veteran's service, to include the right leg injury noted therein.

(c) For each right lower extremity disability diagnosed, please provide an opinion as to whether such is, at least as likely as not (50 percent or better probability), related to or aggravated by (that is, permanently worsened by) the Veteran's service-connected scar of the right leg.  

The examiner must explain the rationale for all opinions given.  He or she is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.  

3. 	Undertake any other development suggested by the development ordered above, and then re-adjudicate the Veteran's claim for service connection for residuals of a right leg injury (other than his service-connected right leg scar), to include the right knee.  If it remains denied, issue an appropriate supplemental SOC (SSOC) and give the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

4. 	With respect to the Veteran's claims for service connection for sleep apnea and to reopen his claim of service connection for PTSD, review the file and issue an appropriate SOC for such matters.  The Veteran must be advised of the time limit for filing a substantive appeal, and that, in order for the Board to have jurisdiction in either matter, he must submit a timely substantive appeal.  If he timely perfects an appeal in either matter, it/they should be returned to the Board for appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

